Citation Nr: 0121799	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  94-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a knee disorder, 
including as secondary to service-connected low back pain 
with sciatica.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial compensable rating for low back 
pain with sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, granted 
service connection for low back pain with sciatica and 
assigned a noncompensable disability rating, effective from  
June 27, 1992.  The RO also denied entitlement to service 
connection for knee disorders, sinusitis, and tinnitus.  The 
veteran submitted a timely notice of disagreement with the 
above determination, was issued a statement of the case, and 
timely filed a substantive appeal.  

In February 1994 the RO denied entitlement to service 
connection for a knee disorder as secondary to the service-
connected low back pain with sciatica, and an initial 
compensable evaluation therefor.  A statement of the case 
(SOC) as to the issues on the title page of this decision was 
issued in February 1994.  These issues were certified as on 
appeal in November 1996.  

The Board notes that a supplemental statement of the case 
(SSOC) was issued in December 2000.  At that time, it is 
noted that the issues regarding entitlement to service 
connection were characterized as "new and material" issues.  
In view of the procedural history recounted above, the Board 
has more appropriately characterized the issues as reported 
on the title page.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record reflects that VA mailed correspondence 
to the veteran at two separate addresses in August 2000 
requesting her help in obtaining additional evidence.  A 
review of this document shows that no response was 
forthcoming from the veteran.  The record is unclear as to 
whether the veteran actually received this correspondence as 
there was apparently some question as to her address.  It is 
noted that she failed to appear for a scheduled VA 
examination in November 2000.  She was listed as a "no 
show."  Also, correspondence on file indicates that a 
communication to the veteran at an address believed to be 
current was returned to the RO.  While other correspondence 
has not been returned, it is still unclear as to whether the 
veteran was ever notified to report for examination by VA.

In an August 2001 "Appellant's Brief", the veteran's 
representative requested that she be given another chance to 
appear for an examination.  As it is unclear from the record 
as to whether the veteran received pertinent correspondence 
of record and notice of a scheduled examination, the Board 
agrees.  

NOTE:  The veteran is herein advised that, in keeping with 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.


Sec. 3.655 Failure to report for Department of Veterans 
Affairs examination.

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.

(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2000).

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in adverse 
determinations.

Additionally, it is important to noted that in the normal 
course of events, it is the burden of the appellant to keep 
the VA apprised of her whereabouts.  If she does not do so, 
there is no burden on VA to "turn up heaven and earth" to 
find her.  Hyson v. Brown, 5 Vet. App. 262 (1993); see also 
Connelly v. Brown, 8 Vet. App. 84 (1995).  Nevertheless, if 
there is reason to believe that further efforts would lead to 
knowledge concerning her whereabouts, such labors should be 
undertaken.  

Finally, it is noted that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  


This law redefines the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

For all of the reasons detailed above, a remand is required.  

1.  As it is unclear from the claims file 
whether the veteran's current address is 
of record, the RO should make a 
reasonable effort to locate her and 
determine the correct address at which 
she receives her correspondence.  The 
claims file should include notation as to 
this correct address.  Thereafter, and 
only if the veteran's address has been 
confirmed and documentation added to the 
record to reflect such, the additional 
development indicated below should be 
accomplished.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records referable to treatment 
for a knee disorder, sinusitis, tinnitus, 
and the service-connected low back pain 
with sciatica.  

After securing any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
her response, the RO should secure all 
outstanding VA treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).




4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist to include 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of her 
service-connected low back pain with 
sciatica, and whether any knee 
disorder(s) found present is/are 
secondary thereto.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's low back 
pain with sciatica in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiner 
provide explicit responses to the 
following questions:

(a) Does the low back pain with sciatica 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the low back pain with sciatica 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disease due to the low back 
pain with sciatica, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the low back pain 
with sciatica.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the low back pain with 
sciatica, and if such overlap exists, the 
degree to which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected low back pain with sciatica.  
If the functional impairment created by 
the nonservice-connected problem cannot 
be dissociated, the examiner should so 
state.

The examiner is also requested to address 
the following medical issues:

(a) Does the veteran have a disorder of 
either knee?

(b) If so, is any such disorder(s) 
related to service on any basis, and if 
pre-existing service, was it/were they 
aggravated thereby?

(c) If any knee disorder(s) found on 
examination is/are determined not to be 
related to service, the examiner must 
express an opinion as to whether any such 
disorder(s) is/are causally related to 
the service-connected low back pain with 
sciatica.

(d) If no such relationship is determined 
to exist, the examiner must express an 
opinion as to whether any such knee 
disorder(s) is/are aggravated by the 
service-connected low back pain with 
sciatica.  If such aggravation is 
determined to exist, the examiner must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of any knee 
disorder(s) found to be present;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
low back pain with sciatica based on 
medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any knee disorder(s) found to be 
present is/are proximately due to the 
service-connected low back pain with 
sciatica.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The RO should arrange for VA ear, 
nose, and throat (ENT)/audiology 
examinations of the veteran for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of 
sinusitis and tinnitus which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

The ENT specialist must address the 
following medical issues:

Does the veteran have sinusitis, and if 
so, is it related to service, or if pre-
existing service, was it aggravated 
thereby?

The audiology examiner must address the 
following medical issues:

Does the veteran have tinnitus, and if 
so, is it related to service?

Any opinions expressed by each examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO must review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a knee disorder to 
include as secondary to the service-
connected low back pain with sciatica.  
In this regard the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.310(a) (2000), and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The RO should readjudicate the claims of 
entitlement to service connection for 
sinusitis and tinnitus.  

The RO should readjudicate the issue of 
entitlement to an initial compensable 
evaluation for low back pain with 
sciatica and in this regard document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000), and Fenderson v. West, 12 
Vet. App. 119 (1999), referable to 
assignment of "staged ratings" pursuant 
to initial grants of service connection.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claims for service connection and an initial 
compensable evaluation.  38 C.F.R. § 3.655 (2000).  



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


